
	
		II
		111th CONGRESS
		1st Session
		S. 2152
		IN THE SENATE OF THE UNITED STATES
		
			October 29, 2009
			Mr. Specter (for himself
			 and Mr. Casey) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on grocery bags wholly of
		  cotton canvas fabric.
	
	
		1.Grocery bags wholly of cotton
			 canvas fabric
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Grocery bags wholly of cotton canvas fabric, of which the
						fabric comprising the outer surface of the bag is at least 237 grams per square
						meter and does not exceed 509 grams per square meter, with handles wholly of
						cotton canvas sewn on, with a capacity not to exceed 23 liters each, each
						shaped with compartments to carry multiple bottles purchased in grocery stores,
						supermarkets, wine or liquor stores or the like (provided for in subheading
						4202.92.90) FreeNo changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
